Deutsche Bank Natl. Trust Co. v Bonal (2022 NY Slip Op 03229)





Deutsche Bank Natl. Trust Co. v Bonal


2022 NY Slip Op 03229


Decided on May 18, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
REINALDO E. RIVERA
CHERYL E. CHAMBERS
PAUL WOOTEN, JJ.


2018-00694 
2018-00696
 (Index No. 61217/13)

[*1]Deutsche Bank National Trust Co., etc., respondent, 
vKenneth Bonal, appellant, et al., defendants.


Charles Wallshein, PLLC, Melville, NY, for appellant.
Bryan Cave Leighton Paisner LLP, New York, NY (Suzanne M. Berger and Jonathan E. Ginsberg of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Kenneth Bonal appeals from two orders of the Supreme Court, Suffolk County (Howard H. Heckman, Jr., J.), both dated October 23, 2017. The first order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Kenneth Bonal and dismissing his answer with affirmative defenses, and for an order of reference. The second order, insofar as appealed from, granted the same relief to the plaintiff and referred the matter to a referee to compute the amount due to the plaintiff.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from the orders must be dismissed because the right of direct appeal therefrom terminated with the entry of an order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the related appeal from the order and judgment of foreclosure and sale (see Deutsche Bank Natl. Trust Co. v Bonal, ___ AD3d ___ [Appellate Division Docket No. 2019-06870; decided herewith]; CPLR 5501[a][1]).
BARROS, J.P., RIVERA, CHAMBERS and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court